IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JERVIS COX,                              §
                                          §
       Defendant Below,                   §   No. 495, 2019
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. S1207018102
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: January 3, 2020
                          Decided:   January 13, 2020

                                  ORDER

      On December 16, 2019, the Chief Deputy Clerk issued a notice, sent by

certified mail, directing the appellant to show cause why this appeal should not be

dismissed for the appellant’s failure to pay the Supreme Court filing fee or file a

motion to proceed in forma pauperis. On December 23, 2019, the Court received

the certified mail receipt indicating that the notice to show cause had been delivered.

The appellant did not respond to the notice to show cause within the required ten-

day period; therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Gary F. Traynor
                                        Justice